Case 5:16-cv-10444-JEL-MKM ECF No. 1180-1 filed 07/02/20                     PageID.32212      Page 1 of
                                      1
  In Re: Flint Water Cases
  16-cv-10444
  Exhibit A – Proposed Bellwether Trial Deadlines


Bellwether Event                          Current Deadline                Proposed New Deadline
Plaintiffs’ Expert Reports and            July 7, 2020                    August 7, 2020
Disclosures Pursuant to Fed. R. Civ. P.
26(a)(2) and 3 dates for depositions
provided
Plaintiffs’ experts shall be deposed      July 27, 2020 – September 28,   August 27, 2020 – October 28,
                                          2020                            2020
Fed. R. Civ. P. 35 Examinations of        July 27, 2020                   August 27, 2020
Pool Three Claimants Begin
The Court shall inform the parties how    August 7, 2020                  September 8, 2020
many bellwether plaintiffs’ cases will
be tried
Discovery completion date for Pool        August 14, 2020                 September 14, 2020
Three Claimants
Selection process for bellwether          August 21, 2020                 September 21, 2020
plaintiffs’ cases for trial
Completion of all Fed. R. Civ. P. 35      September 10, 2020              October 12, 2020
Examinations of Pool Three Claimants
Dispositive motions                       September 14, 2020              October 14, 2020
Responses to dispositive motions          October 5, 2020                 November 5, 2020
Defendants’ Expert Reports and            October 7, 2020                 November 9, 2020
Disclosures Pursuant to Fed. R. Civ. P.
26(a)(2) and 3 dates for depositions
provided
Replies in support of dispositive         October 20, 2020                November 20, 2020
motions
Defendants’ experts shall be deposed      October 27, 2020 – December     November 27, 2020 – January
                                          28, 2020                        28, 2021

Initial Bellwether Trial                  January 11, 2021                February 11, 2021
